Dismissed and Memorandum Opinion filed February 28, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-12-00511-CV

      IN THE ESTATE OF NED THEODORE GORDON, DECEASED


               On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                   Trial Court Cause No. 09-CPR-022104

              MEMORANDUM                       OPINION
      On May 21, 2012, appellant, Marshall Gordon, filed a notice of appeal from
a portion of a judgment signed August 8, 2011, which was purportedly made final
and appealable by a final summary judgment signed April 20, 2012. No record has
been filed.

      On June 19, 2012, appellant filed an opposed motion to abate this appeal
pending resolution of his motion to dismiss a related appeal docketed under our
case number 14-11-00812-CV, and styled Patricia Vickery v. Marshall Gordon &
Clardy, Davis & Knowles. On July 11, 2012, we granted appellant’s motion to
abate this appeal.

      The motion to dismiss in case number 14-11-00812-CV was denied in this
court’s opinion issued July 31, 2012. See Vickery v. Gordon, No. 14-11-00812-CV,
2012 WL 3089409 (Tex. App.—Houston [14th Dist.] July 31, 2012, no pet.)
(mem. op.). Mandate has issued and the appeal in case number 14-11-00812-CV is
final. Accordingly, on January 15, 2013, we ordered this appeal reinstated. We also
ordered appellant to make payment arrangements for the clerk’s record and arrange
for the record to be filed in this appeal on or before February 15, 2013. In our
order, we notified appellant that failure to comply would result in dismissal of this
appeal. See Tex. R. App. P. 37.3(b), 42.3(c).

      Appellant did not respond to this court’s January 15, 2013, order. The
clerk’s record has not been filed, and no request for an extension of time to file the
record has been received.

      Accordingly, we order the appeal dismissed.



                                   PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                          2